Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
     Examiner’s Comments
Claims 1-4 and 6-20 have been renumbered as claims 1-4 and 5-19 respectively.
The following is an examiner’s statement of reasons for allowance: The closet art is that art applied in the previous office action.  This art taken alone of on obvious combination does not teach a speaker assembly as provided that includes in combination an inner housing, interchangeable outer shells with different shapes, a primary enclosure, an input circuit a speaker with an anchor attachment structure used to support the weight of the speaker assembly and with the hanging assembly connected to the anchor attachment structure so that the anchor attachment structure secures  the inner housing to the hanging assembly as set forth in claim 1 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 2-4 and 6-10 depend upon those features of claim 1.  This art taken alone of on obvious combination does not teach a speaker assembly as provided that includes in combination an inner housing, interchangeable outer shells with different shapes, an input circuit a speaker and an anchor attachment structure with a hanging assembly connected to the anchor attachment structure to suspend the inner housing from the hanging assembly as set forth in claim 11 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 12-19 depend upon those features of claim 1.  This art taken alone of on obvious combination does not teach a speaker assembly as provided that includes in combination an inner housing, interchangeable outer shells with different shapes which are press fitted, an input circuit, a speaker and an anchor attachment structure with the hanging assembly connected to the anchor attachment structure for suspending the inner housing from the hanging assembly as set forth in claim 20 is neither taught by nor an obvious variation of the art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/15/22